Citation Nr: 0629915	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  00-07 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbosacral 
spine was first manifested many years after service and has 
not been medically related to his service. 


CONCLUSION OF LAW

The veteran's degenerative disc disease of the lumbosacral 
spine was not incurred or aggravated in his active duty 
service; nor may it be presumed to so be.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2001, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence in support of his claim that he 
wished VA to retrieve for him.  Thus, the veteran was able to 
participate effectively in the processing of his claim. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim and a medical opinion has been 
sought.

Service Connection

The veteran seeks service connection for a low back disorder, 
which he contends initially manifested in service.  In order 
to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Current medical evidence establishes the veteran's diagnosis 
of degenerative disc disease (DDD) of the lumbosacral spine.  
See, e.g., VA Outpatient Clinic note, magnetic resonance 
imaging (MRI) scan results, dated in October 2003.  Service 
medical records do not confirm a low back disorder; however, 
letters written home in 1961 and other secondary sources 
confirm that he sustained an injury to his low back in 
service while attempting to load a spare tire into the rear 
of a truck.  Thus, the question that remains for the Board is 
whether the evidence establishes a medical nexus between the 
current back disorder and the in-service accident.

In April 2006, the Board requested a medical opinion from an 
orthopedic specialist.  In May 2006, such a specialist 
reviewed the veteran's entire claims file, to include his 
service medical records, post-service treatment records, and 
lay statements.  Based on his review and drawing on his 
expertise, the physician concluded that the "widespread 
extensive multilevel disease" present in the veteran's spine 
would unlikely be caused from a single episode that occurred 
in the 1960's.  Because the veteran was able to finish his 
tour of duty without physical profile, and was not subject to 
a medical discharge, he opined, it was highly unlikely that 
the one incident was severe enough to cause his current 
lumbosacral disorders.  

This opinion is credible, as it was rendered based on a 
review of all the evidence, and is rooted in the applicable 
medical principles.  Absent evidence to the contrary, the 
Board is not in a position to further question this opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).   As such, the 
preponderance of the evidence is against the veteran's claim; 
the benefit of the doubt provision does not apply.  Service 
connection is not warranted on a direct basis.

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

The veteran separated from service in July 1963.  The first 
documented medical evidence of arthritis in the lumbosacral 
spine is in June 1999.  While the veteran has indicated that 
he did receive chiropractic treatment immediately following 
his separation, those records have been found to be 
unavailable.  Thus, the diagnosis of arthritis is more than 
one year after the veteran's separation and the presumption 
does not apply.




	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


